Citation Nr: 1412381	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the right foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is productive of pronation and inward bowing with symptoms no more than moderate in degree.  

2.  The Veteran's status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left foot is productive of surgical resection of the metatarsal head; moderately severe foot injuries are not shown.  

3.  The Veteran's status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the right foot is productive of surgical resection of the metatarsal head; moderately severe foot injuries are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).

2.  The criteria for a disability rating in excess of 10 percent for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5280, 5284 (2013).

3.  The criteria for a disability rating in excess of 10 percent for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5280, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a March 2006 letter that was provided before the August 2006 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and post-service pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination report, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded a March 2006 VA examination, which is adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his bilateral pes planus, or his status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left and right foot disabilities have worsened since the date of his VA examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO provided the examination and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that a rating in excess of 10 percent is warranted for each service-connected disability.  

As for the Veteran's bilateral pes planus disability, the Board finds it is no more than moderate in degree.  

Acquired pes planus (flatfoot), bilateral or unilateral, will be rated as noncompensable when mild, with symptoms relieved by built-up shoe or arch support.  This disability will be rated as 10 percent disabling when moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; as 30 percent disabling when bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and as 50 percent disabling when bilateral and pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , DC 5276 (2013). 

The Veteran underwent a VA examination in March 2006.  Both his left and right feet showed inward bowing on weight bearing and non-weight bearing.  It was found to be correctable by manipulation.  There was no pain or spasm on manipulation.  There also was no forefoot or midfoot malalignment of either foot.  Pronation was present on both feet.  The x-rays showed bilateral pes planus deformity.  

VA outpatient treatment records show the Veteran was seen from February 2005 to May 2006 for his bilateral pes planus.  During that time, it was noted that his pes planus was painful and that he wanted to be evaluated for foot orthotics.  He had worn orthotics previously and they gave him a great deal of relief.  However, he had misplaced them and he was requesting evaluation for the same.  

After review of the evidence of record, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for bilateral pes planus.  The Veteran reported pain on use and the evidence showed he had inward bowing related to both feet.  However, there was no objective evidence of marked deformity, accentuated pain on manipulation or use, swelling on use, or characteristic callosities, necessary to warrant an increased rating.  

As for his left and right foot  status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 disabilities, the Board disagrees with the Veteran's claim that he warrants more than the current evaluations for these disabilities because his 10 percent ratings are the maximum schedular ratings for each disability, absent other foot injuries.  He is currently evaluated under DC 5280 for hallux valgus.  As noted, 10 percent is the highest evaluation provided.  DC 5284, other foot injuries, provides a 20 percent rating for other foot injuries, moderately severe, and a 30 percent rating for other foot injuries, severe.  No other DC for the foot provides for a rating in excess of 10 percent and is appropriate.  A higher rating under DC 5284 is also not warranted, as the Veteran's foot disabilities are not due to injury and DC 5280 best represents the post-surgical condition of the Veteran's feet.

With respect to consideration of an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's foot disabilities-namely, inward bowing and pain on use, as well as the post-surgical changes and symptoms.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his bilateral pes planus or status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left or right foot renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for bilateral pes planus is denied.  

A rating in excess of 10 percent for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the left foot, is denied.  

A rating in excess of 10 percent for status post bunionectomy with osteotomy of the 1st metatarsal and surgical correction of hammertoes 2, 3, 4, and 5 of the right foot, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


